Macay Judge—
This appears to me to be a proper case for a jury to ascertain the value of the bond, who may have all the circumstances relating thereto laid before them.
Johnston Judge.—
This was a bond executed in 1774, to secure the payment of fifteen hundred pounds, proclamation money, at five equal payments, commencing on the third day *373of August, 1775, and ending in August 1779. At the time the contract was made, and the two first payments became due, the proclamation money had not depreciated; but that currency, and all other paper money, had greatly depreciated before the last payment became due. The jury in their verdict gave the plaintiff's only so much, as the nominal sums were worth on the days they became payable; whereas the plaintiffs contend, they should have given the value of the nominal sums, as it was at the time when the contract was entered into. When a person enters into an obligation in writing, attended with the legal ceremony of sealing and delivery, the law presumes without other evidence, that he has received a consideration, equal in value to the sum he obliges himself to pay, if, therefore, the jury give a less sum than that, which the parties themselves had in contemplation, at the time when they entered into the contract, the plaintiff does not receive a compensation adequate to the value of the property transferred to the defendant at the time; thus the defendant obtains an advantage and the plaintiff sustains a loss, which neither of them had in contemplation, at the time when the contract was entered into: therefore, in order that the plaintiffs should have the real benefit of their contract, according to the intention of the parties, if they take the subject under their consideration, should find what was the value of proclamation money in the present currency, agreeable to their relative value to specie respectively.—I am therefore of opinion that the new trial be allowed.
Taylor and Hall, Judges were of opinion that a new trial ought to be granted.